UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7808


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHESTER GRIFFITHS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:06-cr-00388-JFM-1)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chester C. Griffiths, Appellant Pro Se.       Rod J. Rosenstein,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Chester     Griffiths       appeals       the     district      court’s             order

denying    his    motion    for    a   sentence        reduction    under        18    U.S.C.

§ 3582(c)(2) (2012) pursuant to Guidelines Amendment 782.                                   For

the reasons that follow, we affirm.

       A   district   court       is   authorized        to   reduce      a   defendant’s

sentence     of     imprisonment        under         § 3582(c)(2)        only        if     the

defendant’s sentence was “based on a sentencing range that has

subsequently been lowered by the Sentencing Commission” through

a   retroactively     applicable        Guidelines        amendment.           18      U.S.C.

§ 3582(c)(2);         see      U.S.          Sentencing        Guidelines              Manual

§ 1B1.10(a)(1) (2006).             As the court determined at sentencing,

Griffiths’ Guidelines range was 120 months’ imprisonment because

the Guidelines range established by his total offense level and

criminal history category was lower than the statutory mandatory

minimum      applicable       to       his       offense.           See       21       U.S.C.

§§ 841(b)(1)(B), 851 (2012); USSG § 5G1.1(b); USSG ch. 5, pt. A

(sentencing       table).     Amendment          782    did   not   lower      Griffiths’

mandatory minimum sentence, and his Guidelines range remains 120

months.     See United States v. Black, 737 F.3d 280, 286-87 (4th

Cir.   2013).       Because    Griffiths         is    ineligible      for    a    sentence

reduction under § 3582(c)(2), we find no abuse of discretion in

the court’s denial of Griffiths’ motion.                      See United States v.

Stewart, 595 F.3d 197, 200 (4th Cir. 2010) (standard of review).

                                             2
     Accordingly,     we   affirm    the   district    court’s      order.      We

dispense   with     oral   argument    because       the    facts    and     legal

contentions   are   adequately      presented   in    the   materials      before

this court and argument would not aid the decisional process.


                                                                       AFFIRMED




                                      3